t c summary opinion united_states tax_court robert lyle verity petitioner v commissioner of internal revenue respondent docket no 2483-04s filed date robert lyle verity pro_se steven i josephy for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner’s federal income taxes for the taxable years and of dollar_figure and dollar_figure respectively after the parties’ concessions the issue for decision is whether petitioner is entitled to deductions claimed on schedules c profit or loss from business for the years in issue including an additional deduction for lodging of dollar_figure not previously claimed on his schedule c for we hold that he is not adjustments to the amount of petitioner’s itemized_deductions self-employment_tax self-employment_tax deduction and personal_exemption are purely computational matters the resolution of which is dependent on our disposition of the disputed issues petitioner concedes he is not entitled to schedule c deductions of dollar_figure for he is not entitled to a deduction for travel_expenses of dollar_figure for he received unreported schedule c gross_receipts of dollar_figure in he received unreported wages of dollar_figure in he is not entitled to a loss on the sale of his personal_residence of dollar_figure for and he is not entitled to a deduction for contributions to a retirement_plan of dollar_figure for respondent concedes that petitioner is entitled to a reduction of capital_gain reported on the sale of his personal_residence of dollar_figure for he is entitled to a reduction of gain reported on the sale of a depreciable asset of dollar_figure for and he is entitled to an additional schedule e deduction for rental expenses of dollar_figure for background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in aurora colorado from through date petitioner maintained his personal_residence pincite malta street aurora colorado aurora home at the end of date petitioner sold the aurora home and moved to australia at the beginning of date after he sold the aurora home petitioner moved his personal belongings into storage in addition to the aurora home petitioner owned a condominium in a three-story multiunit complex at beaver creek west a resort community in avon colorado which he purchased on date the condominium was big_number square feet with three bedrooms and three bathrooms since purchasing the condominium petitioner has paid a management company to operate the condominium as a fully furnished short-term daily rental property petitioner stayed at the condominium for days at the end of date between the time he sold the aurora home and moved to australia petitioner is a computer consultant he conducts his work through his self-employed business named unix llc unix at all relevant times petitioner’s business address was s syracuse denver colorado syracuse address and petitioner maintained a business bank account in colorado the nature of petitioner’s work is administering large scale computer systems at the software level which petitioner generally performs from a remote location such as his home occasionally petitioner works on site at various companies setting up the system’s hardware as part of expanding his business petitioner desired to develop consulting work with companies in australia petitioner’s goal was to set up the system hardware and then contract to administer the machine remotely to that end petitioner became involved with consultants exchange australasia cxc which is an international contractor management company that matches independent contractors with global companies through cxc petitioner entered into an employment contract with getnere pty ltd getnere an outsourcing agency in australia under this contract getnere agreed to employ petitioner on a full-time basis not to exceed months duration beginning on april through date getnere however employed petitioner only from april through date while with getnere petitioner was contracted out to ibm and hewlett packard petitioner had purchased a round-trip ticket with a fixed return date of or about date petitioner obtained a year business visa which required him to depart australia every months for a short_period when he arrived in australia petitioner opened a bank account at an australian bank petitioner however received payment for his consulting services performed in australia by wire transfer to his business bank account in colorado on date petitioner and melissa lynch ms lynch entered into a residential tenancy agreement to rent a furnished three-bedroom apartment located pincite the crescent manly in manly sydney australia the term of this lease agreement was months beginning on april through date in date petitioner switched to another outsourcing agency called e-tech pty ltd e-tech on date e- tech unix as the subcontractor and petitioner as the assigned worker entered into a subcontractor agreement wherein e-tech agreed to provide petitioner’s services to hewlett packard australia limited the term of this agreement wa sec_3 months beginning on july through date this contract was renewed and continued until petitioner’s departure from australia for these departures petitioner went to new zealand fiji and singapore after returning to the united_states petitioner did not close this account in date while with e-tech petitioner was contracted out to hewlett packard and johnson johnson medical on date petitioner and ms lynch entered into a residential tenancy agreement to rent a residence pincite george street manly the term of this lease agreement was months beginning on date through date on date petitioner returned to the united_states and stayed at the condominium for days thereafter he moved to an apartment in denver colorado to work on another consulting contract during and petitioner spent approximately consecutive days outside of the united_states petitioner returned to australia in september and date to perform additional consulting services for australian companies petitioner filed form sec_1040 u s individual_income_tax_return for each of the years in issue on each return petitioner listed his address as the syracuse address petitioner attached to each return inter alia a schedule c and a schedule e supplemental income and loss on each schedule c petitioner identified his business name as unix his principal business or profession as admin co for in addition petitioner stayed at the condominium as follows days in days in days in days in days in and during christmas in and as computer programming for and his business activity code as signifying computer systems design and related_services on each schedule c petitioner listed his business address as the syracuse address schedules c reflected expenses of dollar_figure and dollar_figure for and respectively expenses consisted of automobile expenses depreciation insurance other interest legal and professional services office expense rent or lease of vehicles machinery and equipment supplies taxes and licenses travel meals and entertainment and other expenses other expenses included bank charges telephone other business telephone continuing education and training expenses contract labor fees internet charges dues and subscriptions storage costs web site maintenance parking fees postage tolls taxis lodging and miscellaneous on each schedule e petitioner identified the avon condominium as rental real_estate property schedules e reflected expenses of dollar_figure and dollar_figure for and respectively the expenses consisted of management fees mortgage interest repairs supplies taxes and utilities in the notice_of_deficiency respondent disallowed as relevant herein the following expense lodging meals and entertainment miscellaneous car expenses car lease total dollar_figure big_number big_number -0- -0- big_number discussion dollar_figure -0- big_number big_number generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to any deduction claimed 503_us_79 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct traveling expenses including amounts expended for meals_and_lodging that are paid_or_incurred while away from home in the pursuit of a we render a decision on the merits based on the preponderance_of_the_evidence without regard to the burden_of_proof under sec_7491 for respondent determined that petitioner substantiated payment of the deductions at issue for we conclude on the basis of the record that petitioner substantiated all of the deductions claimed accordingly substantiation is not in issue trade_or_business for purposes of sec_162 a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 sec_262 however disallows deductions for personal living or family_expenses there are three criteria for determining whether travel_expenses are deductible the expense must be reasonable and necessary they must be incurred while away from home and they must be incurred in pursuit of a trade_or_business 326_us_465 for income_tax purposes the term home in sec_162 means a taxpayer’s tax_home ie the taxpayer’s principal place of employment and not where the taxpayer’s personal_residence is located if different from the principal place of employment 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 an exception to this rule exists when a taxpayer accepts employment away from the taxpayer’s personal_residence and such employment is temporary rather than indefinite the vocational tax_home concept was first construed by this court in 5_bta_1181 and has been steadfastly upheld by this court see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 358_us_59 under this exception a taxpayer’s tax_home becomes the vicinity of the taxpayer’s primary personal_residence in a real and substantial sense id see deamer v commissioner tcmemo_1984_63 affd 752_f2d_337 8th cir rohr v commissioner tcmemo_1982_117 employment is considered temporary only if its termination can be foreseen within a reasonably short_period of time but such temporary employment may become indefinite if it is expected to last for a substantial an indefinite or an indeterminate duration or due to changed circumstances or the passage of time 66_tc_467 kroll v commissioner supra pincite whether a job is temporary or indefinite depends on the facts and circumstances of each case peurifoy v commissioner supra pincite the purpose of the deduction for away from home expenses is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses kroll v commissioner surpa pincite an obvious precondition to a taxpayer’s being away from home is that the taxpayer have a home see 67_tc_824 this means that the taxpayer must have incurred substantial continuing living_expenses at a permanent place of residence and must also have paid the expenses_incurred in connection with his or her business while on the road see 513_f2d_697 6th cir affg tcmemo_1974_160 see also 308_f2d_204 9th cir bochner v commissioner supra where the taxpayer maintains two residences for his own convenience however such cost would be considered personal in nature and not deductible sec_262 commissioner v flowers supra pincite in the event that a taxpayer does not have a fixed personal_residence the taxpayer is considered an itinerant and the taxpayer’s tax_home follows the taxpayer to each place of employment see 629_f2d_1071 5th cir affg tcmemo_1977_345 a temporary versus indefinite employment we first decide whether petitioner’s employment in australia was temporary or indefinite petitioner contends that he intended to work in australia only temporarily to establish business contacts such that he could continue consulting for such companies remotely from colorado in contrast respondent contends that petitioner’s employment in australia was indeterminate because petitioner anticipated staying in australia beyond year if he had work we disagree with respondent petitioner purchased a round-trip ticket to australia good for only year which he in fact used to return to the united_states within approximately months in addition he entered into short-term employment contracts the getnere contract was only for months and the e-tech contract was initially for months but it was extended for an additional months petitioner also entered into short-term_lease agreements for 6_month durations respondent however argues that petitioner would have stayed in australia if he had work admittedly petitioner testified at trial that his contracts could be extended and that if he had additional work he could have obtained another visa to stay in australia notwithstanding the fact of the matter is that petitioner’s e-tech contract was not extended he did not receive additional work and he immediately returned to the united_states in less than year in light of the nature of his business and the foreign location where he performed his work termination of petitioner’s employment could be foreseen within a reasonably short_period of time accordingly we conclude that petitioner’s employment in australia was temporary under the facts and circumstances of this case b tax_home we next decide where petitioner’s tax_home was for the relevant period petitioner contends that his tax_home was his condominium in avon colorado in support of his contention petitioner relies on the following factual predicate petitioner lived in the condominium before departing to australia he kept all his personal belongings in storage in colorado he maintained unix’s business headquarters and bank account in colorado which indicate his personal desire to return to colorado and he lived in the condominium when he returned from australia on the other hand respondent contends that australia was petitioner’s tax_home we agree with respondent there is ample evidence in the record to support the conclusion that petitioner’s condominium in avon colorado did not constitute his primary personal_residence petitioner lived in the condominium for only days before departing the united_states in and only days after he returned from australia in it appears that petitioner resided in the condominium in for days because it was between the time that he sold the aurora home in which he resided for approximately years before departing the united_states and his departure to australia in fact petitioner did not move any of his personal belongings into the condominium but rather placed them in storage in petitioner resided in the condominium between the time he returned from australia and moved into an apartment in denver colorado living temporarily in the condominium for petitioner testified at trial that he kept some personal belongings in the condominium we note however that petitioner maintained the condominium as a fully-furnished rental property as such petitioner did not move his personal belongings from the aurora home to the condominium before relocating to australia and days in and respectively hardly constitutes classifying it as his primary personal_residence at trial petitioner provided conflicting testimony about his intent with regard to the condominium first petitioner testified that the condominium was his second home when he owned the aurora home then it was his home after he sold the aurora home and finally it was his retirement home thus we are unable to conclude that the condominium was his home in the real and substantial sense before he left for australia during his stay in australia and after his return from australia petitioner argues however that he paid living_expenses for both the condominium and the apartments in australia during the relevant time period we decline to find that the expenses petitioner paid with regard to the condominium constitute duplicate living_expenses at all times the condominium has always been petitioner’s rental property which he reports as such on schedule e petitioner continued to pay the same management fees since he has owned the condominium including during the time he resided in the aurora home and in australia these expenses constitute investment_expenses in rental property rather than substantial continuing living_expenses for purposes of sec_162 simply put petitioner’s labeling of the condominium as his home does not satisfy the requirements of a tax_home within the meaning of sec_162 on the basis of the record petitioner was an itinerant for purposes of sec_162 therefore his place of residence follows him to his place of employment see michel v commissioner f 2d pincite4 although petitioner may have maintained his business headquarters in colorado and had all his compensation wired to his business bank account in colorado his principal place of employment was in australia indeed all of the expenses at issue were incurred for petitioner’s consulting services performed in australia not in colorado accordingly we conclude that petitioner’s tax_home for purposes of sec_162 for the relevant time period was australia we thus sustain respondent’s determination conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
